Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 16, 2021

                                       No. 04-21-00305-CR

                                    Maurice Jerome HOLMES,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2018CRB000095D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER

        Appellant pled guilty pursuant to a plea-bargain agreement and was sentenced to a term
of imprisonment in accordance with the terms of his agreement. The trial court’s certification of
defendant’s right to appeal states that this “is a plea-bargain case, and the defendant has NO right
of appeal.” See TEX. R. APP. P. 25.2(a)(2). After appellant filed a notice of appeal, the trial court
clerk sent copies of the certification and notice of appeal to this court. See id. 25.2(e). The
clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See
id. 25.2(d).
         “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, (B) after getting the trial court’s
permission to appeal; or (C) where the specific appeal is expressly authorized by statute.” Id.
25.2(a)(2). The clerk’s record, which contains the written plea bargain and judgment, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by appellant. See id. The clerk’s record does not include a written
pretrial motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. Thus, the trial court’s certification appears to accurately reflect that
this is a plea-bargain case and that appellant does not have a right to appeal. We must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id. 25.2(d).
       Accordingly, this appeal will be dismissed pursuant to Texas Rule of Appellate
Procedure 25.2(d) unless an amended trial court certification showing that appellant has the right
to appeal is made part of the appellate record no later than thirty (30) days from the date of this
order. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order).
       It is ORDERED that all appellate deadlines are suspended until further order of the court.




                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court